DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ross G. Hicks on 9, 12, 16 February 2021.
The application has been amended as follows: 

IN THE SPECIFICATION:
Paragraphs [4], [36], and [38] of the Substitute Specification filed 6 January 2021 have been amended as follows:

[4] A method for controlling a motor vehicle fleet of a forwarding company is known from DE 10 2008 036 660 Al.



[36] The figure also shows an apparatus including a control device 16 and a sensor device 28. The control device 16
Alternatively or in addition, the control device 16 may also be designed as a component of a motor vehicle-external data server apparatus 24. The optional processor device 20
may, for example, include a microchip and/or a microcontroller. Both the mobile,
portable terminal 22, which may be designed as a smartphone or as a tablet PC, for
example, as well as the motor vehicle-external data server apparatus 24, which may
comprise a data server and/or an Internet platform, show by way of example a memory medium 26 in the figure, for example a hard disk or a memory chip, on which a corresponding program code may be stored for carrying out the method according to an
embodiment of the invention. The control device 16 in this case may also be designed as an application (“App“) program for a computer.

[38] The motor vehicle 10 in the figure may, for example, also include [[a]] the sensor
device 28, which may comprise a radar or a video camera, for example. The figure also
shows an optional navigation device 30, which may be designed as a navigation unit or
as navigation software, for example, and in the example of the figure, may be installed in the motor vehicle 10.

IN THE CLAIMS:
Claims 11 and 16 to 20 have been amended as follows:

11.	(Currently Amended) A method for operating a motor vehicle, comprising the following steps 
providing a communication connection to a mobile terminal of a user of the motor vehicle;
receiving an appointment calendar signal from the mobile terminal, which describes at least one appointment and an associated waiting location of the motor vehicle;
determining a parking time period on the basis of the appointment calendar signal, in which the motor vehicle is not used by the user, and a parking location of the motor vehicle, at which the motor vehicle is parked, and creating an operating plan for the motor vehicle in accordance with the determined parking time period and with the determined parking location;
receiving at least one order signal, which describes in each case a travel destination to be driven to by the motor vehicle;
determining a linking route on the basis of the at least one order signal for linking the at least one travel destination to the parking location, and determining a travel time for traveling the linking route;
establishing a time window on the basis of the determined operating plan and the determined travel time for traveling the linking route, the established time window encompassing the travel time as a minimum length;

establishing an instantaneous position of the motor vehicle via the control device;
comparing the established position with coordinates of the at least one travel destination via the control device;
detecting an interior of the motor vehicle via a sensor device of the motor vehicle when the travel destination coincides with the instantaneous position;
allowing monitoring that an object is placed in the motor vehicle, wherein the object is associated with the travel destination; and
after monitoring that the object is placed in the motor vehicle, controlling the motor vehicle to return to the parking location based on the linking route.

16.	(Currently Amended) [[A]] An apparatus comprising a sensor device and a control device that includes apparatus is configured to:
communicate, by the communication unit, with a mobile terminal of a user of the motor vehicle;
receive, by the communication unit, an appointment calendar signal from the mobile terminal, which describes at least one appointment and an associated waiting location of the motor vehicle;

receive, by the communication unit, at least one order signal, which describes in each case a travel destination to be driven to by the motor vehicle;
determine, by the processor device, a linking route on the basis of the at least one order signal for linking the at least one travel destination to the parking location, and determining a travel time for traveling the linking route;
establish, by the processor device, a time window on the basis of the determined operating plan and the determined travel time for traveling the linking route, the established time window encompassing the travel time as a minimum length;
generate, by the processor device, a navigation signal, which describes the linking route and transmitting the navigation signal to a navigation device of the motor vehicle for controlling the motor vehicle along the linking route in the time window;
establish an instantaneous position of the motor vehicle via the control device;
compare the established position with coordinates of the at least one travel destination via the control device;
detect an interior of the motor vehicle via [[a]] the sensor device of the motor vehicle when the travel destination coincides with the instantaneous position;
allow monitoring that an object is placed in the motor vehicle, wherein the object is associated with the travel destination; and
after monitoring that the object is placed in the motor vehicle, control the motor vehicle to return to the parking location based on the linking route.

17.	(Currently Amended) A motor vehicle comprising a sensor device and a control device configured to:
provide a communication connection to a mobile terminal of a user of the motor vehicle;
receive an appointment calendar signal from the mobile terminal, which describes at least one appointment and an associated waiting location of the motor vehicle;
determine a parking time period on the basis of the appointment calendar signal, in which the motor vehicle is not used by the user, and a parking location of the motor vehicle, at which the motor vehicle is parked, and creating an operating plan for the motor vehicle in accordance with the determined parking time period and with the determined parking location;
receive at least one order signal, which describes in each case a travel destination to be driven to by the motor vehicle;
determine a linking route on the basis of the at least one order signal for linking the at least one travel destination to the parking location, and determining a travel time for traveling the linking route;

generate a navigation signal, which describes the linking route;
transmit the navigation signal to a navigation device of the motor vehicle for controlling the motor vehicle along the linking route in the time window;
establish an instantaneous position of the motor vehicle via the control device;
compare the established position with coordinates of the at least one travel destination via the control device;
detect an interior of the motor vehicle via [[a]] the sensor device of the motor vehicle when the travel destination coincides with the instantaneous position;
allow monitoring that an object is placed in the motor vehicle, wherein the object is associated with the travel destination; and
after monitoring that the object is placed in the motor vehicle, control the motor vehicle to return to the parking location based on the linking route.

18.	(Currently Amended) The apparatus according to claim 16, wherein the apparatus is further configured to determine the travel time by:
in each case taking into consideration a time period for a waiting of the motor vehicle at the at least one travel destination and/or a traffic condition of the linking route 

19.	(Currently Amended) The apparatus according to claim 16, wherein the apparatus is further configured to:
establish an instantaneous position of the motor vehicle during the operation of the motor vehicle on the linking route;
compare the established position with coordinates of the at least one travel destination; and
unlock a motor vehicle door when the travel destination coincides with the instantaneous position.
 
20.	(Currently Amended) The apparatus according to claim 19, wherein the apparatus is further configured to:
receive an unlocking signal from a motor vehicle-external data server apparatus, the motor vehicle door being unlocked as a function of the received unlocking signal.


Allowable Subject Matter
Claims 11 to 14 and 16 to 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the method, apparatus, or motor vehicle as recited in claims 11, 16, or 17, wherein (in combination with the other recited steps, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on 5 April 2019.
Response to Arguments
Applicant’s arguments, see pages 11 to 13 of the Remarks, filed 6 January 2021, with respect to the objection to the drawings, the substitute specification (which now has been entered) and the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the objection has been withdrawn, the 
Drawings
The drawings were received on 6 January 2021.  These drawings are accepted by the examiner.
Specification
The Substitute Specification, received on 6 January 2021, has been entered (and also has been amended, both as instructed by applicant in the “Amendments to the Specification” filed on 6 January 2021, and as in the accompanying examiner’s amendment).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, the Bradley et al. pre-grant publications detect that an object has been placed in an autonomous vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A.T/Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667